Fourth Court of Appeals
                               San Antonio, Texas
                                    October 12, 2018

                                  No. 04-17-00621-CV

            HOLT TEXAS, LTD. d/b/a Holt Cat and d/b/a Holt Rental Services,
                                   Appellants

                                            v.

     M&M CRUSHED STONE PRODUCTS INC. and Donald Martinez as Guarantor,
                            Appellees

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-07186
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
      The appellee’s motion for withdrawal and substitution of counsel is hereby GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court